                          IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF DELAWARE

 JOHN BEHRMANN and NANCY                       )    CASE NO.: 1:19-CV-00772-RGA
 BEHRMANN, Derivatively on Behalf of           )
 Nominal Defendant DENTSPLY SIRONA             )
 INC.,                                         )
                                               )
            Plaintiffs,                        )
                                               )
   v.                                          )
                                               )
 ERIC K. BRANDT, MICHAEL C.                    )
 ALFANO, DAVID K. BEECKEN,                     )
 MICHAEL J. COLEMAN, WILLIE A.                 )
 DEESE, THOMAS JETTER, ARTHUR D.               )
 KOWALOFF, HARRY M. JANSEN                     )
 KRAEMER, JR., and FRANCIS J.                  )
 LUNGER,                                       )
                                               )
          Defendants,                          )
                                               )
 and                                           )
                                               )
 DENTSPLY SIRONA INC., a Delaware              )
 Corporation,                                  )
                                               )
          Nominal Defendant.                   )

                                          ORDER

        AND NOW, this _____ day of ___________________, 2020, upon consideration of

Defendants’ Motion to Dismiss the Amended Complaint Pursuant to Rules 23.1, 9(b) and 12(b)(6),

and the Magistrate’s Report and Recommendation and the other submissions related thereto, IT

IS HEREBY ORDERED that Plaintiffs’ Amended Verified Shareholder Derivative Complaint

is Dismissed with prejudice as to Plaintiffs John Behrmann and Nancy Behrmann individually on

the issue of demand futility only.

                                           ________________________________________
                                           United States District Judge Richard G. Andrews
